Broyles, C. J.
The defendant was tried in the criminal court of Atlanta for violating the lottery laws of Georgia. The indictment contained two counts, and the jury found him guilty on both counts. Count 1 charged him with keeping, maintaining, and carrying on a lottery, by selling tickets which represented chances on prizes in the lottery, known and designated as “the number game.” Count 3 charged him with selling and furnishing to persons, whose names were unknown to the grand jury, for a valuable consideration, lottery tickets representing chances in a lottefy which was a scheme and device for the hazarding of money, the lottery -being known as “the number game.” Certain testimony of two policemen, describing the way in which “the number' game” was operated, was objected to by the defendant on the ground that it was hearsay evidence. Under the ruling in Sable v. State, 48 Ga. App. 174 (172 S. E. 236), the testimony was properly admitted. The evidence, while circumstantial, was sufficient to exclude every reasonable hypothesis save that of the guilt of the accused, and authorized his conviction on both counts of the indictment. It follows that the judge of the superior court did not err -in overruling the certiorari.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.